Evans, Judge.
Defendant was convicted of possession of non-tax-paid liquor. She was sentenced to serve 12 months, probated on certain conditions, including payment of a fine of $500. Motion for new trial was denied and defendant appeals. Held:
1. White liquor was found in dishwater in a dishpan in defendant’s kitchen immediately upon entry by the police officers with a search warrant. Several of the officers testified and gave their opinion as experts. They swore they could recognize contraband liquor from legal liquor and that this was illegal liquor. In addition, there was a strong smell of illegal liquor in the room, and several plastic jugs were found in the kitchen strongly smelling of contraband or illegal liquor, commonly called "moonshine.” This evidence was sufficient to authorize the jury to convict the defendant of possession of nontax-paid liquor. None of the enumerations of error complaining of the sufficiency of the evidence is meritorious.
2. Defendant’s counsel contends that all of the state’s witnesses smelled of a container with "Georgia Moon” therein, after the seal was broken, and that the *721nontax-paid liquor smelled "something like that.” This testimony does not measure up to that in the cited case of Bryant v. State, 101 Ga. App. 243 (3) (113 SE2d 225), wherein the state’s witnesses testified that the alleged nontax-paid whiskey "could have possibly been taxpaid whiskey.” No container of "Georgia Moon” was offered in evidence and there was no proof that legal tax-paid liquor was opened in the presence of the jury, and the witnesses were testifying as to its smell.
Submitted February 11, 1975
Decided April 7, 1975
Rehearing denied May 8, 1975.
Tom Strickland, for appellant.
Cíete D. Johnson, District Attorney, for appellee.
3. The search warrant and affidavit in support thereof were identified by the deputy sheriff and were allowed in evidence. Defendant objected because same was hearsay, immaterial and irrelevant, and if the affidavit was not expunged, it would put the defendant’s character into issue. The objections made are too general and vague to constitute reversible error. See Pippin v. State, 205 Ga. 316 (6) (53 SE2d 482); Smith v. Smith, 223 Ga. 560, 561 (156 SE2d 901).

Judgment affirmed.


Deen,P. J., and Stolz, J., concur.